UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 04-6320



CRAIG W. JACKSON,

                                                 Petitioner - Appellant,

             versus


STATE   OF     SOUTH     CAROLINA;   HENRY    DARGAN
MCMASTER,

                                                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-03-1105)


Submitted:     July 19, 2004                     Decided:   July 30, 2004


Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig W. Jackson, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Craig W. Jackson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of     appealability.       28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).

            In his federal habeas petition, Jackson raised four

claims.      With   respect   to   the    two    claims   the    district       court

dismissed as procedurally barred based upon the report of the

magistrate    judge,     we   conclude        that   although    they     are    not

procedurally barred, the claims are meritless.              The district court

concluded that because Jackson raised these claims only in his

petition for post-conviction relief before a circuit court in South

Carolina (“PCR court”), Jackson’s claims were both unexhausted and

procedurally defaulted.        While we conclude the claims were not

procedurally barred, State v. McKennedy, 559 S.E.2d 850, 852-54


                                      - 2 -
(S.C. 2002), they were nevertheless properly subject to dismissal.

Jackson has failed to show that the state PCR court’s decision on

these claims was contrary to, or an unreasonable application of,

federal law as determined by the Supreme Court, or an unreasonable

application of the facts in light of the evidence.              See 28 U.S.C.

§ 2254(d).

              With respect to Jackson’s remaining claims, we have

independently reviewed the record and conclude that Jackson has not

made the requisite showing to be entitled to a certificate of

appealability. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -